Appellant's contention, that "in order to constitute the accused a principal in the crime of theft, it devolves upon the State to establish his complicity in the original taking," is a correct enunciation of the law. This complicity may be shown by circumstances, and should be proved by the best attainable evidence. If, in pursuance of an agreement or conspiracy, or in furtherance of the common design, the appellant was to build the pen in which to *Page 400 
place the stolen hogs, and did build it, and his confederates were to go after the hogs and drive them to said pen, and did so, then he would be a principal. Smith v. The State, 21 Texas Crim. App., 107.
The hogs were placed in the pen built by appellant, and afterwards broke out and escaped. If they entirely escaped from the control of their captors, in law they would, in that event, be in the possession of their owner again. In such state of case a second taking would be a fresh larceny, and the taker could be punished therefor. The charge of the court correctly states this phase of the law. There was no request by appellant to require the State to elect upon which taking the conviction would be asked. The evidence as to the extent of the escape of the hogs is not as definite as it might have been; yet such escape was shown, and not denied by appellant. Appellant built the first pen in the cattle pasture of R.C. Spinks, as was also the second pen. After the second pen was constructed, appellant and Bayne went after and brought back the hogs and put them in the pen, and they and Stewart killed them the following night. This pasture was fenced by three wires, the lower one being from two to three feet above the ground. This would afford no bar to the escape of the hogs therefrom; but, as a matter of fact, they did not go out of the pasture, and were still in there when driven to the second pen. We are of opinion this evidence was sufficient predicate for the charge given in regard to a second taking.
In addition to other inculpatory facts, one witness testified to appellant's confession of guilt on the examining trial. This confession was, in a qualified manner, contradicted by the justice who tried the cause. The State's witness was positive as to the confession, whereas the justice was very doubtful on this point.
We are of the opinion the evidence supports the conviction, and the judgment is affirmed.
Affirmed.
Judges all present and concurring.